Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-15 and 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Lee et al (US 20170140933 A1) and Balakrishnan et al (US 20170104060 A1) are hereby cited as the closest prior arts. Figure 1 of Lee discloses a method for forming a semiconductor device structure, comprising: Forming (in Figure 1A) a semiconductor stack (104, [0014]) having a plurality of first sacrificial layers (108) and a plurality of first semiconductor layers (106) laid out alternately; patterning (in Figure 1B) the semiconductor stack to form a first fin (in region 110) structure and a second fin (in 112 region) structure; replacing (in Figure 1D) the second fin structure with a third fin structure (in Figure 1E) having a plurality of second sacrificial layers and a plurality of second semiconductor layers laid out alternately; removing (in Figure 1G and 1I) the first sacrificial layers (108) in the first fin structure (in region 110) and the second sacrificial layers in the third fin structure (in region 112); and forming a first metal gate stack 
 
However, none of the above prior arts alone or in combination with other arts teaches a method for fabricating a semiconductor device, wherein the method comprising “forming a semiconductor stack having a plurality of first sacrificial layers and a plurality of first semiconductor layers laid out alternately; patterning the semiconductor stack to form a first fin structure and a second fin structure; replacing the second fin structure with a third fin structure having a plurality of second sacrificial layers and a plurality of second semiconductor layers laid out alternately, wherein a topmost second semiconductor layer of the second semiconductor layers is formed to be thinner than two or more of lower layers of the second semiconductor layers” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1, 11 and 21 are allowed.
Claims 2-10, 12-15 and 22-25 are allowed as they depend on an allowed claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        09/24/2021